DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/23/2021, with respect to the objection and rejection(s) of the claim(s) under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vazirani U.S. PGPub 2019/0035242.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vazirani U.S. PGPub 2019/0035242 in view of Pillai et al. U.S. PGPub 2017/0053068.
Regarding claims 1 and 13, Vazirani discloses a computer-implemented method for creating and maintaining a profile for a smart building comprising: detecting a presence of a user at the smart building (e.g. pg. 5-6, ¶36-37; pg. 6-7, ¶41 and 44-45; pg. 8, ¶50; pg. 9, ¶54; Fig. 3 and 5-7); monitoring actions (e.g. activities) of the user in the smart building with respect to each of a plurality of aspects (e.g. alarms/notifications) (e.g. pg. 5-6, ¶36-37; pg. 6-7, ¶41 and 44-45; pg. 8, ¶50; pg. 9, ¶54; Fig. 3 and 5-7);

receiving feedback (e.g. customized alarms/notifications, sensed behavior/activities) via a human machine interface from the user regarding one or more of the plurality of aspects (e.g. pg. 4, ¶29 and 32; pg. 5-6, ¶36-37; pg. 6-7, ¶41 and 44-45; pg. 8, ¶50; pg. 9, ¶54; Fig. 3 and 5-7); building the profile (e.g. registered user profile, learned behavior/activities of user) for the user based on the actions and feedback (e.g. pg. 4, ¶29 and 32; pg. 5-6, ¶36-37; pg. 6-7, ¶41 and 44-45; pg. 8, ¶50; pg. 9, ¶54; Fig. 3 and 5-7); and adjusting one or more of the plurality of aspects based on the profile (e.g. pg. 4, ¶29 and 32; pg. 5-6, ¶36-37; pg. 6-7, ¶41 and 44-45; pg. 8, ¶50; pg. 9, ¶54; Fig. 3 and 5-7); wherein monitoring actions comprises using one or more sensors to detect movement of the user through the smart building (e.g. pg. 4, ¶29 and 32; pg. 5-6, ¶36-37; pg. 6-7, ¶41 and 44-45; pg. 8, ¶50; pg. 9, ¶54; Fig. 3 and 5-7); the method further comprising: comparing actions (e.g. movement patterns) of the user in the smart building to previously stored actions of the user in the smart building (e.g. pg. 4, ¶29 and 32; pg. 5-6, ¶36-37; pg. 6-7, ¶41 and 44-45; pg. 8, ¶50; pg. 9, ¶54; Fig. 3 and 5-7); detecting an anomaly in response to the comparing actions of the user in the smart building to the previously stored actions of the user in the smart building (e.g. pg. 4, ¶29 and 32; pg. 5-6, ¶36-37; pg. 6-7, ¶41 and 44-45; pg. 8, ¶50; pg. 9, ¶54; Fig. 3 and 5-7); identifying a potential security threat (e.g. threat level) in response to the anomaly (e.g. pg. 4, ¶29 and 32; pg. 5-6, ¶36-37; pg. 6-7, ¶41 and 44-45; pg. 8, ¶50; pg. 9, ¶54; Fig. 3 and 5-7); monitoring credentials (e.g. unique identification values) associated with the user in response to the potential security threat (e.g. pg. 5-6, ¶36-39). 
 	Vazirani does not explicitly disclose determining a satisfaction level of the user with respect to thermal comfort.
 	Regarding claims 1 and 13, Pillai discloses feedback that includes determining a satisfaction level of the user with respect to thermal comfort (e.g. pg. 21, ¶235; pg. 30-31, ¶340-346; pg. 32-33, ¶358 and 361-365; Fig. 1-2). Regarding claims 3 and 15, Pillai discloses the computer-implemented method of 
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to acquire a user’s subject feedback on thermal comfort and lighting comfort and monitor the health status of a user. One of ordinary skill in the art would have been motivated to do this to ensure the user is well and comfort levels are met.
 	Therefore, it would have been obvious to modify Vazirani with Pillai to obtain the invention as specified in claims 1-20.

	Regarding claims 2 and 14, Vazirani discloses the computer-implemented method of claim 1, wherein: the human machine interface is an app executed on a mobile electronic device (e.g. pg. 5-6, ¶36-37; pg. 6-7, ¶41 and 44-45; pg. 8, ¶50; pg. 9, ¶54; Fig. 3 and 5-7). 
 	 Regarding claim 5, Vazirani discloses the computer-implemented method of claim 1, wherein: the plurality of aspects includes services interactions detailing patterns of movement of the user (e.g. pg. 5-6, ¶36-37; pg. 6-7, ¶41 and 44-45; pg. 8, ¶50; pg. 9, ¶54; Fig. 3 and 5-7). 
 	Regarding claims 6 and 17, Vazirani discloses the computer-implemented method of claim 1, further comprising: storing context information in the profile, wherein the context information includes 
 	Regarding claims 7 and 18, Vazirani discloses the computer-implemented method of claim 6, wherein: person independent context information includes information about a layout of the smart building (e.g. pg. 5-6, ¶36-37; pg. 6-7, ¶41 and 44-45; pg. 8, ¶50; pg. 9, ¶54; Fig. 3 and 5-7). 
 	Regarding claims 8 and 19, Vazirani discloses the computer-implemented method of claim 6, wherein: person dependent context information includes information about the user's role (e.g. guest) and authorized areas (e.g. pg. 5-6, ¶36-37; pg. 6-7, ¶41 and 44-45; pg. 8, ¶50; pg. 9, ¶54; Fig. 3 and 5-7). 
 	Regarding claims 9 and 20, Vazirani discloses the computer-implemented method of claim 1, further comprising: predicting movement of the user based on the profile (e.g. pg. 5-6, ¶36-37; pg. 6-7, ¶41 and 44-45; pg. 8, ¶50; pg. 9, ¶54; Fig. 3 and 5-7); and preparing a destination of the user's movement based on the profile (e.g. pg. 5-6, ¶36-37; pg. 6-7, ¶41 and 44-45; pg. 8, ¶50; pg. 9, ¶54; Fig. 3 and 5-7). 
 	Regarding claim 10, Vazirani discloses the computer-implemented method of claim 1, wherein: detecting the presence of the user comprises sensing a mobile electronic device carried by the user (e.g. pg. 5-6, ¶36-37; pg. 6-7, ¶41 and 44-45; pg. 8, ¶50; pg. 9, ¶54; Fig. 3 and 5-7). 
 	Regarding claim 11, Vazirani discloses the computer-implemented method of claim 1, wherein: detecting the presence of the user comprises sensing usage of an access control device by the user (e.g. pg. 5-6, ¶36-37; pg. 6-7, ¶41 and 44-45; pg. 8, ¶50; pg. 9, ¶54; Fig. 3 and 5-7). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
February 18, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116